HAWTHORNE, Justice
(dissenting).
Under the provisions of Act 4 of 1932 as amended, R.S. 47:841 to 869 inclusive, the failure to obtain a permit as provided in the act in my opinion renders the automobile, truck, boat, conveyance, or vehicle subject to seizure and forfeiture and sale in the manner provided therein. The majority opinion in concluding that under the statute the property of an innocent person is not subject to seizure and sale for a violation of the act by another without his knowledge and consent is based primarily on the provisions of R.S. 47:865 and 866. I cannot see that these two sections have any reference whatsoever to an automobile, truck, *209boat, conveyance, or vehicle bringing into this state tobacco upon which the tax has not been paid or permit obtained. R.S. 47 :- 865 provides for the seizure and forfeiture of all cigars, cigarettes, and smoking tobacco found in the possession, custody, and control of any person for the purpose of being sold, etc., in violation of the provisions of the act, and R.S. 47:866 provides only that any person who claims title to the said seized property may have the seizure released upon executing bond, etc. In other words, Section 866 applies to the seized property and could refer only to the items of cigars, cigarettes, and smoking tobacco specifically named in R.S. 47:865. On the other hand, R.S. 47:861, 862, and 863 provide for the procedure to be followed for the seizure and forfeiture of the automobile, truck, boat, or vehicle transporting the article or articles subject to forfeiture and sale in the manner provided in the act.
I respectfully dissent.